Oo fo NY DBD un fF WY NY

to i) ho ho i) tho ho bo No — _ — — — — —_ — — —
eo ~~] On un - wo i) — S Oo oo ~I a an - .e No —_ oS

Case 3:19-cr-00105-RS Document 52 Filed 06/29/20 Page 1of5

Mark T. Clausen, Esq. (Calif. SB # 196721)

Law Office of Mark T. Clausen
1325 Crestview Court
Santa Rosa, CA 95403

Telephone: (707) 235-3663

Facsimile: (707) 542-9713

Email: MarkToddClausen@yahoo.com
Attorney for Defendant DAVID MISHLER

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

VS.

DAVID MISHLER,

Defendant.

 

 

I, Mark T. Clausen, do hereby declare:

Case No. 19-00105-RS

ERRATA DECLARATION OF
MARK CLAUSEN IN SUPPORT
OF MOTION BY DEFENDANT
FOR COMPASSIONATE
RELEASE AND MODIFICATION
OF SENTENCE TO ALLOW
DEFENDANT TO SERVE THE
REMAINING 5-MONTHS OF HIS
SENTENCE ON IN-HOME
CONFINEMENT DUE TO
HEALTH RISKS FROM COVID-19
[18 U.S.C. Section 3582(c)(1)(A)
and 18 U.S.C. § 4205(g), aka “The
Care Act. H.R. 748");

Hearing Date: July 21, 2020
Time: 2:30 p.m.

Judge: Hon. Richard Seeborg
Location: Courtroom 3, 17" Floor
455 Golden Gate Ave.

San Francisco, CA 94102

1. Iam the attorney for Defendant David Mishler (MISHLER). I have personal

knowledge of the facts set forth in this declaration and would competently testify thereto if called

to do so.

2. MISHLER’s motion and my supporting declaration were in error in stating the

following italicized facts: “MISHLER is ... a large man and is considered by doctors to be

overweight and he has moderate health conditions associated with obesity such as high

cholesterol and high blood pressure which are also increased risk factors for COVID-19.”

 
co Oo Oo SH DS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cr-00105-RS Document 52 Filed 06/29/20 Page 2 of 5

(Clausen Decl., para. 16, italics added.)

3. MISHLER has now informed me that he has not been diagnosed with high cholesterol

and high blood pressure, but rather with pre-diabetes. MISHLER has also advised me that when
he began his prison incarceration in January 2020 he weighed 330 pounds while standing 6-feet
and 1-inch tall. (A true copy of his prison intake information is attached as Exhibit 1.)
MISHLER states that he believe he is about 320 pounds now. This makes him “highly obese”
based on the Body Mass Index (BMI) available on line at numerous websites including, for
example, www.AARP.org .

4, The above described error came to light as follows: This motion was filed on

Thursday, June 25, 2020. On Saturday, June 27, Assistant US Attorney Jonathan Lee emailed

‘me in response to my email concerning the motion. Assistant U.S. Attorney Lee’s email asked if

MISHLER had any medical records available to support his claimed health conditions. I relayed
that request to MISHLER’s wife via email and pointed her to the health conditions identified in
the motion and my supporting declaration. She responded by email on Sunday, June 28, and
advised that MISHLER has not been diagnosed with high cholesterol and high blood pressure,
but rather with pre-diabetes, and she further stated that she does not have any medical records in
her possession which show that diagnosis but she believes that information is found in
MISHLER’s prison medical file. I immediately conveyed this to attorney Lee via email on
Sunday June 28. Later the same day, MISHLER communicated with me and confirmed the
information provided by his wife, and he also stated that he had requested a copy of his medical

records from prison officials and has been told that it will take at least 21 days and probably

longer for the records to be provided to him.

5. The erroneous information in the motion and my supporting declaration was not
provided to me by MISHLER as I asked his wife for his general health history and then added
that information to the previously-prepared motion which MISHLER had reviewed.

MISHLER’s wife has informed me that she does not recall stating that MISHLER has “high

 
Co Oe HN DH WO Fe YD BO

bo No tO No tN th N to ho — _ _ _ — — — — — —_
oo ~I On tn - tad i) — oS oO oO ~l ON un - oS) i) _ CS

 

 

Case 3:19-cr-00105-RS Document 52 Filed 06/29/20 Page 3 of 5

cholesterol and high blood pressure” due to his age and obesity, only that he has “pre-diabetes.”
She has further stated that she did not catch that error when reviewing the motion after coming
off the graveyard shift at the hospital where she works as a nurse.

6. Given this, I must presume that the error was mine. I apologize to the Court and the

Government for the mistake and I have now corrected the record. Due to the error and to

otherwise afford the Government a full and fair opportunity to respond to MISHLER’s motion, I

have stipulated to an extension of time to July 6 or 7, 2020, for the filing of the Government’s
response to the motion which is currently due tomorrow, Tuesday June 30, per Order of the Court
issued Friday, June 26. I understand that DOJ will be e-filing the stipulation today. I also
understand that DOJ has requested, or soon will request, copies of MISHLER’s prison medical
records in an effort to expedite their receipt. Assistant US Attorney Lee is thanked for his
efforts in that regard.

7. In closing, MISHLER has asked that I also inform the Court that at least one
Correctional Officer in his prison facility recently tested positive for COVID-19, which has
increased MISHLER’s concerns about the health risks the virus poses to him while in prison. |
have not attempted to confirm this information with prison officials.

I hereby declare that the foregoing is true and correct under penalty of perjury of the laws
of the State of California. So declared this 29" day of June 2020 in Santa Rosa, California.

/S/ Mark T. Clausen

Mark T. "A 2

 
19-cr-00105-RS Document 52 Filed 06/29/20 Page 4of5

Case 3

 

 

Last Name ™
MISHLER
First Name
DAVID

Middle Name

i

Height
6'ol::
Hair
BLACK

Regno

25426-111

 

Suffix

Weight

330

 

 

 

Bo.
SN OA & WY WY

~]

10
1]
12
13
14
15
16
17
18
19
20

22
23
24
25
26
27
28

 

Case 3:19-cr-00105-RS Document 52 Filed 06/29/20 Page 5of5

PROOF OF SERVICE BY EMAIL

I, Mark T. Clausen, do hereby declare:

1. Iam the attorney of record for Defendant David Mishler. I am over the age of 18 and I
am not a party to this action. My business address is Law Office of Mark T. Clausen,1325
Crestview Court, Santa Rosa, CA 95403.

2. On June 29, 2020, I served the attached document (Errata Declaration by Mark T.
Clausen) through the Court’s e-filing and e-service system and by direct email, as follows:

Jonathan Lee, Esq. Attorney for Plaintiff U.S.A.
Assistant United States Attorney

United States Department of Justice

1301 Clay Street, Suite 3405

Oakland, California 94612

Email: jonathan.lee@usdoj.gov

Alena Kokich Probation Services
Probation Services Assistant

U.S. Probation

Northern District of CA

450 Golden Gate Ave.

San Francisco, CA 94102

Email: Alena_Kokich@canp.uscourts.gov

I hereby declare that the foregoing is true and correct under penalty of perjury of the laws

of the State of California. So declared this 29" day of June 2020 in Santa Rosa, California.

 

 
